Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of claim(s) to be treated in this office action:
a.	Independent: 22, 29 and 37
b.	Pending: 22-42
Claims 1-21 have been cancelled by preliminary amendment.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 12/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Amendments to the Specification for Paragraph [0001] has been reviewed and accepted by examiner.

Allowable Subject Matter
Claims 22-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 22, 29 and 37 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
“determining a reference voltage to apply during calibration of a pull-up circuit to cause an output resistance of the pull-up circuit to be a value R1”; for independent claim 22; and
“the first reference voltage calibration value used to calibrate a first pull-up circuit, the second reference voltage calibration value used to calibrate a first pull- down circuit”; for independent claims 29 and 37 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN 108511013 A --- IDS
Esch Jr. (US 6268750) --- Fig. 1 and corresponding section of the specification.
CN 110793541 A --- Whole document
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        11/1/2021